Hutcheson, J.
An order passed by the judge as follows: “This ease was heard at the time and place fixed by order of the eourt, and decision reserved till this date. Any right the plaintiff has in the property will be protected under the doctrine of lis pendens. After considering the evidence, the restraining order heretofore granted is vacated,” is not an order refusing to grant an interlocutory injunction, and affords no basis for a writ of error. Shirley v. Standard Oil Co., 169 Ga. 300 (150 S. E. *746215); Forrester v. Denny, 169 Ga, 435 (150 S. E. 555); Touchton v. Henderson, 158 Ga. 819 (124 S. E. 529).
No. 9940.
April 11, 1934.
Joe Quillian, for plaintiff.
Robert L. Russell, for defendant.

Writ of error dismissed.


All the Justices concur.